Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Jan. 25, 2021 has been received and entered.
Currently, Claims 12-14 and 16-32 are pending.  Claims 12-14 and 16-32 are examined on the merits.    
Election/Restrictions
Applicant’s election without traverse of the species topical in the reply filed on Jan. 25, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 20, 2020, Oct. 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  An article is missing in front of “non-therapeutic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 22 and 27, it is unclear whether the parentheses enclosed terms are part of the claim or not.  Please amend.
In Claim 32, the term “aqueous dry extracts” is indefinite because one does not know what is meant by “aqueous dry extract”.  It is an aqueous or a dry extract?  It is unclear how it can both be aqueous (which means water-containing) and dry (which means free of water).  Alternatively, is it an aqueous extract (extract made by water extraction) which is then dried?  Please clarify and amend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wille (US 2006/0062861 A1), Clausen et al. (1977, British J Industrial Medicine, 34: 208-215) in view of Manissier et al. (US 2011/0281941 A1).
Wille teaches anti-irritant botanical extracts for use in topical formulations providing a natural ingredient capable of preventing skin irritation (Abstract) comprising free-radical scavenging agents such as green tea and grape seed [0014] and anti-irritant and antioxidants from oak tree [0015]. Particulate air pollution cause skin damage (see Clausen et al., Abstract).  Therefore, skin damage cause by air pollution can be treated with composition that can treat skin damage.
However, Wille does not teach the polyphenol content from 30-60% w/w, equal to or greater than 40% w/w, oak extract ranging from 0.01-5% w/w and from 0.05-1% w/w,  grape seed extract ranging from 0.01-5% w/w and equal to 0.25% w/w and equal to 0.1% w/w, green tea extract ranging from 0.01-5% w/w and equal to 0.5% w/w and equal to 0.1% w/w. 
Manissier et al. teaches polyphenol compounds for topical application [0033] from extracts of green tea, grape such as Vitis vinifera, oak [0098], where the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising polyphenol content from 30-60% w/w, equal to or greater than 40% w/w, oak extract ranging from 0.01-5% w/w and from 0.05-1% w/w,  grape seed extract ranging from 0.01-5% w/w and equal to 0.25% w/w and equal to 0.1% w/w, green tea extract ranging from 0.01-5% w/w and equal to 0.5% w/w and equal to 0.1% w/w of the active agent combination for the following reasons.  The reference does teach the composition for treating skin.  Manissier et al. teaches polyphenol compounds for topical application [0033] from extracts of green tea, grape such as Vitis vinifera, oak [0098], where the polyphenol range from 5-25 wt%, at least 5 wt% [0116], polyphenol content in the range from 0.0001-50 wt%, preferably from 0.001-10 wt%, preferably from 0.5-2 wt% relative to total weight of the composition [0120].  Thus, it would have been obvious to make a concentrated composition containing polyphenols and green tea extract, grapeseed extract, and oak extract  for use as a topical application.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a 
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, 
Art Unit 1655